  SOUTHERN NATURAL GAS COMPANY    Exhibit 10(c)(i)   FIRM TRANSPORTATION SERVICE
AGREEMENT      CONTRACT CODE FSNG1      EXHIBIT A   

 

                          

SERVICE
TYPE

   SERVICE
TYPE CODE    START
DATE    PRIMARY
TERM    RECEIPT POINTS    MDRQ
(MCF)             POINT CODE   

POINT NAME

   FT/FTNN    2    10/1/2008    8/31/2010    605500    COLUMBIA GULF - SHADYSIDE
TO SNG    208             606400    SESH - CENTERPOINT TO SNG    219            
                          427                     FT    29    10/1/2008   
8/31/2010    605500    COLUMBIA GULF - SHADYSIDE TO SNG    16,129            
606400    SESH - CENTERPOINT TO SNG    16,931                                   
TOTAL PKG    33,060                     FT    31    10/1/2008    8/31/2010   
018450    VKGC - MAIN PASS 289 TO SNG    2,057             606400    SESH -
CENTERPOINT TO SNG    2,159                                    TOTAL PKG   
4,216                     FT    42    12/1/2006    9/30/2013    060000    ELBA
TO SNG    30,000 FT/FTNN    44    6/1/2009    8/31/2010    605500    COLUMBIA
GULF - SHADYSIDE TO SNG    12,691             606500    SESH - GULF SOUTH TO SNG
   32,539                                    TOTAL PKG    45,230               
                                                          TOTAL CONTRACT   
112,933                    

 

By:

 

 

                                  By:  

 

  ALABAMA GAS CORPORATION     SOUTHERN NATURAL GAS COMPANY

Effective Date: 06/01/2009

       

Supersedes the previous Exhibit A

     

The MDRQ for Service Type Code 42 is in effect solely during the period
October 1 through May 31 each year of the term.



--------------------------------------------------------------------------------

SOUTHERN NATURAL GAS COMPANY

FIRM TRANSPORTATION SERVICE AGREEMENT

CONTRACT CODE FSNG1

EXHIBIT B

 

SERVICE
TYPE

   SERVICE
TYPE CODE    START
DATE    PRIMARY
TERM    PRIMARY
NOTICE
REQUIRED    EVERGREEN
TERM    EVERGREEN
NOTICE
REQUIRED                           DELIVERY POINTS    MDDQ
(MCF)    FT
(MCF)    FTNN
(MCF)                      POINT CODE   

POINT NAME

         FT/FTNN    2    11/1/1993    8/31/2010    365 DAYS    YEARLY   
365 DAYS    658500    ALA - BIRMINGHAM AREA    1,182    427    755 FT    29   
5/1/2004    8/31/2010    365 DAYS    YEARLY    365 DAYS    658500   
ALA - BIRMINGHAM AREA    17,060                            940002   
ALA - TUSCALOOSA AREA    15,000                            940006   
ALA - TALLADEGA AREA    1,000                                                   
                  TOTAL PKG    33,060    33,060    0                           
            FT    31    5/1/2004    8/31/2010    365 DAYS    YEARLY    365 DAYS
   940035    ALA - JASPER AREA    4,216    4,216    0 FT/FTNN    44    6/1/2009
   8/31/2010    365 DAYS    YEARLY    365 DAYS    654700    ALA - GADSDEN AREA
   33,000                            658500    ALA - BIRMINGHAM AREA    103,825
                           659700    ALA - ANNISTON AREA    36,150            
               659900    ALA - DEMOPOLIS AREA    6,589                        
   801600    ALA - GREENE COUNTY    75                            803700    ALA
- SELMA #1    575                            803800    ALA - SELMA #2    9,827
                           805300    ALA - MONTGOMERY #4    8,341               
            805500    ALA - MONT #6 (SOUTH)    16,595                           
806000    ALA - RUSSELL MILLS    261                            813600    ALA -
OPELIKA #3    5,695                            817400   
ALA - BRENT & CENTERVILLE    1,200                            834100    ALA -
PLANT MILLER    2                            909700    ALA - PHENIX CITY AREA   
9,000                            940002    ALA - TUSCALOOSA AREA    20,992      
                     940005    ALA - LINCOLN AREA    1,900                     
      940006    ALA - TALLADEGA AREA    5,100                            940011
   ALA - OPELIKA AREA    15,420                            940021   
ALA - FAIRFAX-SHAWMUT AREA    5,682                            940022   
ALA - MONTGOMERY AREA    4,585                            940024    ALA -
TUSKEGEE AREA    8,103                            940035    ALA - JASPER AREA   
1,084                            940046    ALA - REFORM AREA    600            
               940056    ALA - PELL CITY AREA    1,553                        
                                             TOTAL PKG    296,154    45,230   
250,924                                       

 

Page 1 of 7



--------------------------------------------------------------------------------

SOUTHERN NATURAL GAS COMPANY

FIRM TRANSPORTATION SERVICE AGREEMENT

CONTRACT CODE FSNG1

EXHIBIT B

 

SERVICE
TYPE

   SERVICE
TYPE CODE    START
DATE    END
DATE    PRIMARY
NOTICE
REQUIRED    EVERGREEN
TERM    EVERGREEN
NOTICE
REQUIRED                                          DELIVERY POINTS    MDDQ
(MCF)    FT
(MCF)    FTNN
(MCF)                      POINT CODE   

POINT NAME

        

FT

   42    12/1/2006    9/30/2013    730 DAYS    YEARLY    365 DAYS    805400   
ALA -MONT #5 (NORTH)    15,000                            805500    ALA - MONT
#6 (SOUTH)    15,000                                                            
         TOTAL PKG    30,000    30,000    0                                     
                                                                               
                  TOTAL CONTRACT    364,612    112,933    251,679               
                       

 

By:

 

 

                                  By:  

 

  ALABAMA GAS CORPORATION     SOUTHERN NATURAL GAS COMPANY

Effective Date: 06/01/2009    

     

Supersedes the previous Exhibit B

   

The MDDQ for FSNG1 shall be reduced by an average of 85,366 mcf for each of the
months of April through September each year. Such reduction was authorized as
mitigation in Docket Numbers RS92-10 and/or RP99-496 and is set forth at the
delivery point and corresponding receipt point level in Sonet Premier. (Service
Type Code 42 is excluded from this provision.)

The MDDQ for Service Type Code 42 is in effect solely during the period
October 1 through May 31 each year of the term.

 

Page 2 of 7



--------------------------------------------------------------------------------

 

Service Agreement: FSNG1

Effective: 06/01/2009

Supersedes the previous Exhibit B

EXHIBIT B

SHIPPER: Alabama Gas Corporation

These pages of the Exhibit B of Service Agreement FSNG1 detail the firm contract
pressure obligations underlying each delivery point MDDQ to Exhibit B of FSNG1.

 

 

                                              For Information Only: Stand Alone
Meter Station Design Capability

Point

Name

   Point
Code    Meter
Station
Code    MDDQ
(mcf/d)    6%
MDDQ
(mcf/hr)    Daily
Delivery
Capacity
(mcf/d)    Pressure
Obligation
(psig)    Line Pressure
Max/Min          Max
Daily
Capability
(mcf/d)    Max
Hourly
Capability
(mcf/hr)    Pressure
Used for
Station
Capability
(psig)                                                          

Gadsden Area

   654700       33,000    1,980                       

Ragland

      841200          333    50            672    28    50

Ashville

      841400          714    Line    >100#         45,432    1,893    430

Gadsden 5

      841900          683    195            1,582    63    195

Gadsden 1

      842200          19,616    145            76,664    3,885    145

Gadsden 2

      842300          3,502    145            8,592    358    145

Gadsden 3

      842400          3,162    Line    >150#         12,120    605    295

Gadsden 4

      843000          3,131    145            4,302    185    145

Gadsden 6

      843600          1,859    150            7,155    206    150  

Birmingham Area

   658500       122,067    7,324                       

Oak Grove

      821200          290    100            1,200    50    100

Forestdale

      821800          1,472    150            6,000    168    250

North B’ham

      822600          19,283    Line    200# - 300#         121,608    5,067   
350

Tarrant

      822800          2,467    Line    >150#         37,920    1,580    320

Roebuck

      825700          27,098    Line    >425#         118,656    4,944    475

Leeds #1

      826400          2,228    75            6,384    266    75

Leeds #2

      826500          2,974    300            12,288    512    300

Lehigh Portland

      826700          0    Line            20,880    870    100

Pleasant Grove

      828600          6,405    Line    >575#         24,144    1,006    575

Bessemer #1

      829200          5,560    Line    >560#         38,640    1,610    560

Bessemer #2

      829300          3,453    Line    >485#         26,232    1,093    485

Genery Gap

      830400          15,669    Line    >370#         90,624    3,776    500

Helena-Alagas

      830900          3,767    Line    >325#         14,832    618    340

Helena #2

      831000          0    Line    >325#         30,096    1,254    325

Alabaster #1

      831400          879    Line    >335#         8,184    341    340

 

Page 3 of 7



--------------------------------------------------------------------------------

 

Service Agreement: FSNG1

Effective: 06/01/2009

Supersedes the previous Exhibit B

EXHIBIT B

SHIPPER: Alabama Gas Corporation

These pages of the Exhibit B of Service Agreement FSNG1 detail the firm contract
pressure obligations underlying each delivery point MDDQ to Exhibit B of FSNG1.

 

 

                                              For Information Only: Stand Alone
Meter Station Design Capability

Point
Name

   Point
Code    Meter
Station
Code    MDDQ
(mcf/d)    6%
MDDQ
(mcf/hr)    Daily
Delivery
Capacity
(mcf/d)    Pressure
Obligation
(psig)    Line Pressure
Max/Min          Max
Daily
Capability
(mcf/d)    Max
Hourly
Capability
(mcf/hr)    Pressure
Used for
Station
Capability
(psig)                                                          

Alabaster #2

      831500          975    Line    >340#         3,840    160    340

Alabaster #3

      831600          618    Line    >330#         13,296    554    330

Columbiana

      832600          1,184    100            3,696    154    140

Montevallo

      833400          1,660    Line    >150#         10,392    433    340

Ensley

      837400          9,598    Line    >150#         63,240    2,635    315

Barrett Co

      838100          396    50            720    30    150

Bullock

      838300          162    50            720    30    150

Harbison Walker

      838700          697    200            3,120    130    174

Fairfield

      839200          15,232    Line    >175#         44,136    1,839    315  

Anniston Area

   659700       36,150    2,169                       

Anniston #1

      845600          12,081    110            36,312    1,513    100

Anniston #2

      845700          4,776    150            44,136    1,839    120

Anniston #3

      845800          17,671    250            51,576    2,149    250

Heflin

      847000          1,031    55            1,656    69    55

Chocoloco

      848100          591    Line            11,664    486    400  

Demopolis Area

   659900       6,589    395                       

Demopolis #1

      801400          727    60            3,792    158    60

Demopolis #2

      801500          1,926    75            3,984    166    75

Greensboro

      802400          1,534    200            2,904    121    200

Uniontown

      802600          700    125            1,872    78    125

Marion

      803400          1,702    165            2,976    124    165

 

Page 4 of 7



--------------------------------------------------------------------------------

 

Service Agreement: FSNG1

Effective: 06/01/2009

Supersedes the previous Exhibit B

EXHIBIT B

SHIPPER: Alabama Gas Corporation

These pages of the Exhibit B of Service Agreement FSNG1 detail the firm contract
pressure obligations underlying each delivery point MDDQ to Exhibit B of FSNG1.

 

 

                                              For Information Only: Stand Alone
Meter Station Design Capability

Point
Name

   Point
Code    Meter
Station
Code    MDDQ
(mcf/d)    6%
MDDQ
(mcf/hr)    Daily
Delivery
Capacity
(mcf/d)    Pressure
Obligation
(psig)    Line Pressure
Max/Min          Max
Daily
Capability
(mcf/d)    Max
Hourly
Capability
(mcf/hr)    Pressure
Used for
Station
Capability
(psig)                                                          

Phenix City Area

   909700       9,000    540                       

Phenix City #1

      810600          4,565    Line    <175#         21,144    881    175

Phenix City #2

      810700          2,726    200            5,688    237    200

Phenix City #3

      810800          1,709    Line    <200#         9,720    405    175  

Tuscaloosa Area

   940002       35,992    2,160                       

Tuscaloosa #1

      816400          14,184    Line    250# - 400#         104,832    4,368   
340

Tuscaloosa #2

      816500          15,503    Line    >300#         25,608    1,067    440

Tuscaloosa #3

      816600          6,305    125            7,560    315    175  

Lincoln Area

   940005       1,900    114                       

Vincent

      827800          905    200            2,280    95    200

Lincoln #2

      828200          615    250            768    32    250

Riverside East

      844800          100    100            288    12    180

Lincoln #1

      845000          280    48            1,008    42    48  

Talladega Area

   940006       6,100    366                       

Talladega Raceway

      845400          313    200            4,368    182    55

Talladega #1

      847600          3,461    50            17,496    729    50

Talladega #2

      847700          2,326    148            12,048    502    145  

Opelika Area

   940011       15,420    925                       

Lochapoka

      809500          1,197    Line            14,640    610    500

Auburn

      812600          8,704    125            10,872    453    250

Opelika #1

      813400          5,132    Line    <600#         15,000    625    525

Opelika #2

      813500          387    Line    <600#         17,136    714    575

 

Page 5 of 7



--------------------------------------------------------------------------------

 

Service Agreement: FSNG1

Effective: 06/01/2009

Supersedes the previous Exhibit B

EXHIBIT B

SHIPPER: Alabama Gas Corporation

These pages of the Exhibit B of Service Agreement FSNG1 detail the firm contract
pressure obligations underlying each delivery point MDDQ to Exhibit B of FSNG1.

 

 

                                              For Information Only: Stand Alone
Meter Station Design Capability

Point

Name

   Point
Code    Meter
Station
Code    MDDQ
(mcf/d)    6%
MDDQ
(mcf/hr)    Daily
Delivery
Capacity
(mcf/d)    Pressure
Obligation
(psig)    Line Pressure
Max/Min          Max
Daily
Capability
(mcf/d)    Max
Hourly
Capability
(mcf/hr)    Pressure
Used for
Station
Capability
(psig)                                                          

Fairfax/Shaw Area

   940021       5,682    341                       

Fairfax Mills-WP

      814400          83    Line            3,384    141    47

Fairfax City

      814500          1,934    100            6,360    265    100

Shawmut- Lang

      815200          2,583    Line    < 600#         17,424    726    400

LaFayette

      814200          1,082    150            3,456    144    150  

Montgomery Area

   940022       4,585    275                       

Montgomery #2

      805100          3,325    600            53,952    2,248    575

Montgomery #3

      805200          1,015    175            8,472    353    240

Eclectic

      806800          245    100            2,496    104    430  

Tuskegee Area

   940024       8,103    486                       

Tuskegee #1

      808800          6,466    100            7,488    312    100

Tuskegee #2

      808900          1,314    Line            16,320    680    500

Notasulga

      809400          323    175            720    30    145  

Jasper

   940035       5,300    318                       

Jasper #1

      835600          4,627    150            8,808    367    150

Parrish Oak

      836201          673    144            1,512    63    144  

Pell City Area

   940056       1,553    93                       

Eden

      827200          250    75            552    23    75

Pell City

      827400          742    70            1,632    68    200

Oak Ridge

      827600          561    70            864    36    70

 

Page 6 of 7



--------------------------------------------------------------------------------

 

Service Agreement: FSNG1

Effective: 06/01/2009

Supersedes the previous Exhibit B

EXHIBIT B

SHIPPER: Alabama Gas Corporation

These pages of the Exhibit B of Service Agreement FSNG1 detail the firm contract
pressure obligations underlying each delivery point MDDQ to Exhibit B of FSNG1.

 

 

                                              For Information Only: Stand Alone
Meter Station Design Capability

Point

Name

   Point
Code    Meter
Station
Code    MDDQ
(mcf/d)    6%
MDDQ
(mcf/hr)    Daily
Delivery
Capacity
(mcf/d)    Pressure
Obligation
(psig)    Line Pressure
Max/Min          Max
Daily
Capability
(mcf/d)    Max
Hourly
Capability
(mcf/hr)    Pressure
Used for
Station
Capability
(psig)                                                          

Reform Area

   940046       600    36                       

Reform

      818800          590    48            1,008    42    48

Reform #2

      819400          10    150            1,080    45    150  

Greene County

   801600       75    5       Line            419,712    17,488    850

Selma #1

   803700       575    34       275            26,400    1,100    245

Selma #2

   803800       9,827    590       600            30,888    1,287    600

Ala-Int Paper

   803900       0    0       Line            58,800    2,450    950

Montgomery #4

   805300       8,341    500       Line            77,640    3,235    850

Montgomery #5

   805400       15,000    900       700 to 720            89,700    3,738    700

Montgomery #6

   805500       31,595    1,896       700 to 720            116,600    4,858   
700

Russell Mills

   806000       261    16       Line            10,200    425    450

Opelika #3

   813600       5,695    342       Line            41,760    1,740    1,000

Brent/Centerville

   817400       1,200    72       200            3,576    149    200

Plant Miller

   834100       2    0       115            41,640    1,735    140

Farm Taps

   847900       0    0       Line            NA    NA    NA  

GRAND TOTAL:

         364,612    21,877                       

 

Page 7 of 7